Carley, Judge.
Appellant was convicted of homicide by vehicle in the first degree, driving with a suspended license, and serious injury by vehicle. In his original appeal, appellant’s sole enumeration of error asserted the denial of effective assistance of trial counsel. We remanded the case to the trial court in order that a hearing be conducted as to this issue. See Hambrick v. State, 256 Ga. 148, 151 (5) (344 SE2d 639) (1986); Midura v. State, 183 Ga. App. 523, 524 (3) (359 SE2d 416) (1987). On remand, a hearing was conducted wherein the effectiveness of appellant’s trial counsel was contested on the basis of an alleged conflict of interest. Subsequent to the hearing, the trial court entered an order, finding that appellant’s trial counsel had no conflict of in*310terest and that appellant had not been denied effective assistance of tried counsel. Appellant appeals from this order of the trial court.
Decided September 7, 1988.
David M. Bowen, for appellant.
Frank C. Winn, District Attorney, Lois W. Gerstenberger, Assistant District Attorney, for appellee.
“The record amply supports the trial court’s finding that [appellant’s trial counsel had no conflict of interest and that appellant had not been denied effective assistance of trial counsel], and we find no merit to [appellant’s] contentions to the contrary.” Hambrick v. State, 257 Ga. 345 (360 SE2d 719) (1987).

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.